Opinion by
Trexler, J.,
The plaintiff caused a judgment to be entered against defendant in ejectment by virtue of authority given in a lease and a writ of possession was issued. There is no dispute that the term of the lease had expired. The defendant ashed the court to open the judgment for the *446reason that the landlord had made a verbal promise to him that he might remain in possession of the premises at an increased monthly rental until other premises which defendant intended to occupy should be ready for him. The court refused to open the judgment. Depositions were taken and the defendant and a witness testified that the agreement above referred to had been made. This was denied by the plaintiff and his witness. There was thus a conflict of testimony. We have carefully gone over the testimony and we think the court did not abuse its discretion in refusing to open the judgment. The credibility of the witnesses, the alleged lack of definiteness in the stories told by them, and the question of the weight of the evidence was for the judge: Schnehe'l v. Nelson, 238 Pa. 341. For obvious reasons the defendant should be required to sustain the position he takes clearly and with a preponderance of testimony. The right of the landlord to regain possession under the terms of the lease being established, it should not lightly be taken away.
Judgment affirmed.